BROADDUS, J.
This is.an action of replevin for certain articles included in the order of Bailey & George made on the plaintiff on July 15, 1901, referred to in a case decided at this term of court between the same parties as here. The articles in question remained unsold and- passed into the hands of the respondent as assignee. The evidence in this case proves that the said articles were sold outright, as shown by the statements and hills that were furnished by plaintiff to said firm from time to time. The plaintiff seeks to- recover under said original order, which we have decided it can not do. The plaintiff having parted with both the title and possession of the property in controversy, it can not maintain replevin.
Cause affirmed.
All concur.